Title: From Thomas Jefferson to Albert Gallatin, 8 November 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Nov. 8. 07.
                        
                        I will sign a proclamation for the sale of the lands North West of Ohio whenever you think proper. I believe
                            the form is in your office. and in the course of this week we will agree on the officers.
                        I am afraid we know too little as yet of the leadmines to establish a permanent system. I verily believe that
                            of leasing will be far the best for the US. but it will take time to find out what rent may be reserved so as to enable
                            the lessees to compete with those who work mines in their own right & yet have an encouraging profit for themselves.
                            having on the spot two such men as Lewis & Bates in whose integrity & prudence unlimited confidence may be placed,
                            would it not be best to confide to them the whole business of leasing & regulating the management of our interests,
                            recommending to them short leases at first till themselves shall become thoroughly acquainted with the subject, & shall
                            be able to reduce the management to a system, which the government may then approve & adhere to. I think one article of
                            it should be that the rent shall be paid in metal, not mineral, so that we may have nothing to do with works which will
                            always be mismanaged, and reduce our concern to a simple rent. we shall lose more by illmanaged smelting works than the
                            digging the ore is worth. then it would be better that our ore remained in the earth than in a store house, &
                            consequently we give 9/10 of the ore for nothing. these thoughts are merely for your consideration. affte. salutations
                    